DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a semiconductor device, in the reply filed on 02/16/2021 is acknowledged.  This application is in condition for allowance except for the presence of claims 10-19 directed to the method of the semiconductor device, Invention II, non-elected without traverse.  Accordingly, claims 10-19 been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL CLAIMS 10-19.

 Allowable Subject Matter /Reasons for Allowance 
Claims 1-9 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1,  none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "a nanosheet stack with a top protective layer composed of a plurality of oxygen reservoir layers between a plurality of channel layers, wherein the nanosheet stack is on a portion of a semiconductor substrate adjacent to one or more isolation structures; an interfacial material is around each layer of the plurality of channel layers, around each layer of the plurality of oxygen layers, and on a portion of a top surface of the portion of a semiconductor substrate; a layer of gate dielectric material is over the interfacial material and is over a top surface of the one or more isolation structures," in the combination required by the claim.
Regarding claim 20,  none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, " a nanosheet stack with a top protective layer composed of a plurality of oxygen reservoir layers between a plurality of channel layers, wherein the nanosheet stack is on a portion of a P201808401US01Page 23 of 25semiconductor substrate adjacent to one or more isolation structures, and wherein each channel layer is composed of a p-type semiconductor material; an interfacial material is around each layer of the plurality of channel layers, around each layer of the plurality of oxygen layers, 
Claims 2-9 are allowed by virtue of their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. [US 2019/0181224 A1] discloses a gate-all-around nanosheet field effect transistor with containing alternating nanosheets, a gate dielectric portion and a gate conductor portion. 
Chao et al. [US 2018/0308986 A1] discloses a nanosheet semiconductor device with nanosheets, a high-k dielectric and a gate material.
Kim et al. [US 2019/0088798 A1] discloses nanosheet semiconductor device with semiconductor patterns, first interface pattern, first high-k dielectric pattern, first threshold voltage control pattern, and first work function metal pattern.
Bao et al. [US 9,997,519 B1] discloses nanosheet semiconductor device with nanosheet channels, interfacial layer, high-k dielectric layer, bottom barrier layer, WF1 metal layer and top capping layer.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891